 Case 17-10212       Doc 127     Filed 09/01/21 Entered 09/01/21 09:46:18           Desc Main
                                  Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS

    _____________________________________

    In re:   Marly Merlain                                         Case No. 17-10212 - JEB

             Debtor(s)                                             Chapter 13
    ____________________________________

    SUPPLEMENT - MOTION TO APPROVE POST-CONFIRMATION AMENDED
                         CHAPTER 13 PLAN

       Now comes the debtor pursuant to this Court’s Order dated August 25, 2021, and

supplements her request for the Court to approve the modification of debtor’s Post Confirmation

Amended Chapter 13 Plan, filed June 11, 2021, [Doc. 114] as follows:

       1.      Debtor experienced a material financial hardship indirectly due to the

coronavirus disease 2019 (COVID–19) pandemic by becoming temporarily unemployed which

caused an interruption of debtor’s income which caused debtor to be unable to pay all of her

financial obligations. Debtor is now employed. See Attached Affidavit of Debtor.

       WHEREFORE, the debtor requests the Court to approve her Post Confirmation Amended

Chapter 13 Plan.


                                                    Respectfully submitted,

                                                    Marly Merlain,

                                                    By her attorney,

                                                    /s/ Steven Striffler
                                                    Steven R. Striffler
                                                    BBO No. 664224
                                                    Law Office of Steven R. Striffler
                                                    21 McGrath Highway, Suite 301
                                                    Quincy, MA 02169
                                                    (617) 290-1573
                                                    steve@strifflerlaw.com
Date: August 31, 2021.
Case 17-10212   Doc 127   Filed 09/01/21 Entered 09/01/21 09:46:18   Desc Main
                           Document     Page 2 of 2
